In accord with the opinion of the North Carolina Court of Appeals, the July 19, 1994, Opinion and Award for the Full Commission is amended as follows:
Finding of Fact Number 44 shall read:
    44.  Plaintiff has received treatment to stop smoking cigarettes.  This treatment had been recommended by his treating psychologist due to his history of the closed head injury, the dopaminergic effects of cigarette smoking; and the psychologist felt that such a program was essential for plaintiff's proper recovery.  Therefore, this treatment was necessary to effect a cure, to provide relief, or lessen the period of disability as a result of the May, 1984, accident.
Conclusion of Law Number 8 shall read:
    8.  Plaintiff is entitled to the payment of all medical expenses incurred, or to be incurred, as a result of the closed head injury which was caused by the accident of May 14, 1984.  This shall include payment for any medical expenses for the treatment of his cigarette smoking habit. G.S. 97-25 and G.S. 97-2 (19).  Plaintiff is not entitled to the payment of any medical expenses for the treatment of any condition of his back as a result of collapsing, degenerative scoliosis and spinal stenosis.
Award Paragraph Number 5 shall read:
    5.  Defendants shall pay all medical expenses incurred, or to be incurred, as a result of the closed head injury resulting from the May 14, 1984 accident, including any treatment provided to plaintiff to stop his cigarette smoking habit.  However, defendants are not required to pay for any medical expenses incurred in the treatment of plaintiff's back problem.  Before payment is made, all bills must be submitted to the Industrial Commission for approval or approved in accordance with Industrial Commission law and rules.
The July 19, 1994 Opinion and Award for the Full Commission shall, in all other respects, STAND AS WRITTEN.
This the _____ day of ___________________________, 1996.
                                  S/ __________________ J. HOWARD BUNN, JR. CHAIRMAN
CONCURRING:
S/ __________________ THOMAS J. BOLCH COMMISSIONER
S/ __________________ LAURA K. MAVRETIC COMMISSIONER
JHB/nwm 12/19/95